                                                                United States District Court
                                                                  Southern District of Texas

                                                                     ENTERED
                IN THE UNITED STATES DISTRICT COURT                October 31, 2019
                 FOR THE SOUTHERN DISTRICT OF TEXA S              David J. Bradley, Clerk
                          HOUSTON D IVISION



LYNN SM YOTO and MISRO SM YOTO , 5
                                 5
               Plaintiff s ,     5
                                 5
                                 5           CIVIL ACTION NO . H-18-3960
                                 5
USM GENEM L INDEMNITY COMPM Y , 5
                                 5
               Defendant .       5


                   ORDER ADOPTING MAGISTRA TE JUDGE'S
                     MEMORANDUM AND RECOMMENDAT ION


     Having   reviewed    the   Magistrate     Judge 's   Memorandum         and

Recommendation (Docket Entry No.            dated October      2019,1 the

court         the op inion that           Memorandum and Recommendation

should be adopted by this court .

                therefore ,     ORDERED    that   the     Memorandum         and

Recomm endation is hereby ADOPTED by this court .

     The Clerk shall send copies of this Order to the respective

parties .

     SIGNED at Houston , Texas, on this 31st day of October , 2019 .



                                                     e



                                                   S IM LA KE
                                    SEN IOR UNITED STATES DISTRICT JUDGE


     lThe parties filed no objections               the   Memorandum        and
Recommendation .
